WENTWORTH, Judge.
Appellant was convicted and sentenced for the offenses of battery on a law enforcement officer and resisting an officer with violence. The charges arose from an incident which occurred with a correctional officer at the state prison. At trial appellant moved for judgment of acquittal as to the resisting an officer charge, arguing that a correctional officer is not within the class of persons specified by section 843.01, Florida Statutes, the provision which proscribes resisting an officer with violence. Appellant now makes the same argument on appeal. Recent opinions of this court establish that state correctional officers are not within the intendment of section 843.01. See Graydon v. State, 492 So.2d 723 (Fla. 1st DCA 1986); Amaker v. State, 492 So.2d 419 (Fla. 1st DCA 1986). We therefore reverse appellant’s conviction and vacate the sentence for the offense of resisting an officer with violence, and we remand the cause for resentencing.
SMITH and BARFIELD, JJ., concur.